Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application filed November 16, 2018 of U.S. Patent No. 9,302,962 to Peng et al (the '962 patent) which issued from U.S. patent application 14/819,807 (the ‘807 application) with claims 1-8 on April 5, 2016.  The ‘807 application claims the benefit of provisional application 62/037,138 (the ‘138 provisional application) filed August 14, 2014.

Rejections Overcome
The rejection of claims 4, 5, 15 and 16 under 35 USC 112(a), the rejection of claims 4, 5, 15, 16 and 20-22 under 35 USC 112(b), and the rejection of claims 13 and 14 under 35 USC 112(d), as set forth on pp. 5-7 of the Office Action mailed 10/07/2020, have been overcome by Applicant’s amendment or cancellation of the claims.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, 
1. (thrice amended)  A method of producing a [fluoropropane] fluoropropene of formula CF3CH=CHF, comprising: a) contacting a feed mixture of 1,1,1,3,3-pentafluoropropane and at least 7% by weight Z-1,3,3,3-tetrafluoropropene in the gas phase with a catalyst comprising at least one catalyst selected from the group consisting of fluorinated Cr2O3 or Cr/Ni on fluorided alumina, in the presence of an oxygen containing gas, to form a product mixture comprising [Z-1,3,3,3-tetrafluoropropane] Z-1,3,3,3-tetrafluoropropene, E-1,3,3,3,-tetrafluoropropene, hydrogen fluoride, and [optionally] unreacted 1,1,1,3,3-pentafluoropropane, wherein the product mixture includes a mole ratio of E-1,3,3,3,-tetrafluoropropene to Z-1,3,3,3-tetrafluoropropene of at least 5.7, b) separating the E-1,3,3,3-tetrafluoropropene from the Z-isomer and [any] unreacted 1,1,1,3,3-pentafluoropropane, [if present,] and c) recovering said E-1,3,3,3-tetrafluoropropene.

11. (new, twice amended)  A method comprising: a) contacting a feed mixture of 1,1,1,3,3-pentafluoropropane and at least 10% by weight Z-1,3,3,3-tetrafluoropropene in the gas phase with a catalyst comprising at least one catalyst selected from the group consisting of fluorinated Cr2O3 or Cr/Ni on fluorided alumina, in the presence of an oxygen containing gas, to form a product mixture comprising Z-1,3,3,3-tetrafluoropropene, E-1,3,3,3,-tetrafluoropropene, hydrogen fluoride, and optionally unreacted 1,1,1,3,3-pentafluoropropane, wherein the product mixture includes a mole ratio of E-1,3,3,3,-tetrafluoropropene to Z-1,3,3,3-tetrafiuoropropene of at least 5.7, b) separating the E-1,3,3,3-tetrafluoropropene from the Z-isomer and any unreacted 1,1,1,3,3-pentafluoropropane, if present, and c) recovering said E-1,3,3,3-tetrafluoropropene and providing the E-1,3,3,3-tetrafluoropropene to a refrigerant system.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  In claim 1 at line 7, the comma after the last “3” in the term “E-1,3,3,3,-” should be removed with bracketing.  In claim 1 at line 10 and in claim 11 at line 6, the comma after the last “3” in the term “E-1,3,3,3,-tetrafluoropropene” should not be present.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12 and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


    PNG
    media_image1.png
    137
    533
    media_image1.png
    Greyscale

As seen in this table, the numerical ratio values calculated from the ‘962 patent specification are, in ascending order, 5.71, 5.77, 5.85, 5.87 and 5.99.  Such is insufficient support for the claimed ratio range of “at least 5.7”, which has a boundless upper limit.  In fact, for the 5.99 highest mole ratio obtained from Table 4 of the ‘962 patent, the selectively for the E isomer is already 100% (see Table 4).  In other words, despite a 100% selectivity for the E isomer, the E/Z mole ratio obtained in the product is 5.99.  It is further noted that there is no discussion or teaching of the E/Z mole ratio in the ‘962 patent specification.  See, for example, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), wherein the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%."  A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to  the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.  As in Wertheim, the claimed mole ratio range of “at least 5.7” reads literally on embodiments outside of the mole ratios of 5.71, 5.77, 5.85, 5.87 and 5.99 calculated from Tables 1-4 in the ‘962 patent specification.  As per Wertheim, “[b]y pointing to the fact that claim 1 [and claim 11] read[] on embodiments outside the scope of the description, the PTO has satisfied its burden [of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims].  Appellants thus have the burden of showing that the upper limit described [i.e., a calculated E/Z mole ratio of 5.99] is inherent in “at least [5.7],” as that limitation appears in claim 1 [and claim 11].”

Claim Rejections - 35 USC § 251, New Matter
Claims 1, 4-12 and 14-22 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
For the same reasons set forth above in the rejection of claims 1, 4-12 and 14-22 under 35 USC 112(a) for failing to comply with the written description requirement, the mole ratio range of “at least 5.7” for the mole ratio of E-1,3,3,3,-tetrafluoropropene to Z-1,3,3,3-tetrafiuoropropene is new matter not supported by the ‘962 patent disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0059200 to Pokrovski et al (hereinafter “Pokrovski”) in view of WO 2008/008350 A2 to Nappa et al (hereinafter “Nappa”), WO 2009/003157 A1 to Elsheikh et al (hereinafter “Elsheikh I”) and U.S. Patent 6,124,510 to Elsheikh et al (hereinafter “Elsheikh II”), and optionally further in view of U.S. Patent Application Publication 2007/0100173 to Miller et al (hereinafter “Miller”1).
Pokrovski teaches a fully integrated co-manufacturing process for making HFO-1234ze(E), i.e., E-1,3,3,3-tetrafluoropropene (see Abstract and ¶ 0018).  In the process, HFC-245fa (i.e., 1,1,1,3,3-pentafluoropropane or “245fa”) in the gas phase is dehydrofluorinated by contacting with fluorinated Cr2O3 catalyst in a reactor to form a 
Claim 1 and its dependent claims further require at least 7% by weight of Z-1,3,3,3-tetrafluoropropene is present in the feed mixture of the 245fa and Z-1,3,3,3-tetrafluoropropene.  Claims 11 and its dependent claims require at least 10% by weight of the Z-1,3,3,3-tetrafluoropropene.  As seen in Pokrovski’s Table II on p. 5, the “Combined stream”, i.e., the combination of the recycle stream fed to the reactor plus the 254fa feed to the reactor, contains cis-1234ze, i.e., Z-1,3,3,3-tetrafluoropropene, at the following mole percentages at different reaction times: 10.2093 mol% at 180-200 hours, 11.1300 mol% at 630-650 hours, and 13.9411 mol% at 1240-1280 hours.  The Combined stream also contain 245fa, i.e., 1,1,1,3,3-pentafluoropropane, at the following mole percentages: 89.7248 mol% at 180-200 hours, 88.6978 mol% at 630-650 hours, and 85.9086 mol% at 1240-1290 hours.  As seen in Pokrovski’s Table II, the mole percent of other components in the Combined stream is small/negligible compared to the Z-1,3,3,3-tetrafluoropropene and 1,1,1,3,3-pentafluoropropane.  Thus, based on the mole percentages of Z-1,3,3,3-tetrafluoropropene (molecular weight = 114.043 g/mol) 
Pokrovski’s method differs from the method here claimed in that Pokrovski’s method lacks the presence of an oxygen-containing gas, such as oxygen or air, in the dehydrofluorination.
Nappa teaches a process to produce 1,3,3,3-tetrafluoropropene comprising contacting 1,1,1,3,3-pentafluoropropane with a chromium oxyfluoride catalyst, i.e., fluorinated Cr2O3 catalyst, in a reactor to obtain a product mixture comprising 1,3,3,3-tetrafluoropropene, and recovering the 1,3,3,3-tetrafluoropropene (see p. 2, lines 18-22; p. 3, lines 14-15 and p. 4, lines 14-25).  Nappa teaches that the reaction may be done in the presence of oxygen, e.g., air (see p. 8, lines 21-25).
Similarly, Elsheikh I teaches dehydrofluorination of 245fa, i.e., 1,1,1,3,3-pentafluoropropane, to 1234ze, i.e., 1,3,3,3-tetrafluoropropene, using a catalyst such as fluorided chromium oxide or metals on fluorided alumina, wherein the reaction can be carried out in the presence of low levels of oxidizer, such as oxygen or air, as a co-feed (see p. 5, penultimate line, through p. 7, line 17; and the last full paragraph on p. 9).  Without the co-fed oxidizer, the dehydrofluorinating catalyst may become deactivated after usage for several hours or days (see p. 9, lines 17-19).  If this occurs, the process must be shut down and the catalyst subjected to a regeneration cycle (see p. 9, lines 19-20).  If an active air gas is co-fed, the catalyst may be run for an extended period of time without the need for regular shut down (see p. 9, lines 29-30).
2O3 or Cr/Ni on fluorided alumina (see col. 1, lines 31-57 and Examples 1 and 2).  The catalyzed process is preferably carried out in the gas phase, and the use of an oxygen-containing gas, such as air, is desired to extend the catalyst lifetime (see col. 1, lines 31-35 and Example 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pokrovski’s method so as to feed oxygen or air during the dehydrofluorination of 1,1,1,3,3-pentafluoropropane to form 1,3,3,3-tetrafluoropropene because the use of oxygen or air in such a process is known in the art, as shown by Nappa, Elsheikh I and II, and because, with an active air gas co-feed, the catalyst may be run for an extended period of time without the need for regular shut down, i.e., the oxygen or air extends the life of the catalyst, as taught by Elsheikh I and II.
Pokrovski’s method also differs from the method here claimed in that Pokrovski does not require the product mixture includes a mole ratio of E-1,3,3,3,-tetrafluoropropene to Z-1,3,3,3-tetrafluoropropene (i.e., E/Z mole ratio) of at least 5.7.
However, as seen in Pokrovski’s Table II, the E/Z mole ratio in the product mixture, i.e., in the “Before scrubber mol%” product in Table II, is 59.9176/12.0646 = 5.0, rounded to one decimal place as here claimed, for the 180-200 H time on stream data, and is 56.4184/11.2364 = 5.0 for the 630-650 H time on stream date.  Pokrovski further teaches that the reaction conditions (temperature, pressure, feed rates) are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized Pokrovski’s process, using reaction conditions such as temperature, pressure, feed rates, etc., so as to achieve the highest yield of E-1,3,3,3-tetrafluoropropene, as taught by Pokrovski, and thus, an E/Z mole ratio as here claimed.  The claimed E/Z mole ratio range of at least 5.7 is only slightly higher than Pokrovski’s exemplified E/Z mole ratio of 5.0 and does not render the instant claims unobvious.
Optionally, it is noted that the prior art, as evidenced by Miller, already achieved the claimed E/Z mole ratio.  Miller’s Example 4 at p. 7 is the dehydrofluorination of 245fa to the E and Z isomers of HFC-1234ze, i.e., the E and Z isomer of 1,3,3,3-tetrafluoropropene, using fluorinated alumina catalyst.  Based on the data in Table 4, Miller’s Example 4 achieves an E/Z mole ratio of 71.4/12.1 = 5.9, as here claimed (see Miller’s Table 4).  Note that Miller’s Table 4 presents the 71.4% and 12.1% for the E and Z product isomers as “GC Area %”.  Gas chromatography area percent is proportional to mass percent.  Thus, the E/Z ratio based on GC Area % for the E and Z isomers of 1,3,3,3-tetrafluoropropene is equivalent to the E/Z mole ratio since the E and Z isomers have the same molecular weight.  The units are cancelled upon taking the ratio of E to Z.  Thus, optional further rationale rendering obvious the claimed E/Z mole ratio is the fact that such a ratio was achieved in the prior art, as shown by the optional Miller reference.

Alternatively, as noted above, Pokrovski teaches that the reaction conditions (temperature, pressure, feed rates) are adjusted to achieve the highest yield to 1234ze (E) (i.e., E-1,3,3,3-tetrafluoropropene) product (see ¶ 0058).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed by Pokrovski’s process, as modified by Nappa and Elsheikh I and II, and optionally Miller, such that as high as possible conversion of 
With respect to claims 7 and 18, Pokrovski teaches that HF can be separated and recovered (see ¶ 0059 and Fig. 1).
With respect to claims 10-12 and 14-20, which require providing the E-1,3,3,3-tetrafluoropropene to a refrigeration system, Pokrovski teaches that the recovered E-1,3,3,3-tetrafluoropropene can be used as a refrigerant (see ¶¶ 0003 and 0060).

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive.
In the amendment filed 01/05/2021, Applicant has amended independent claims 1 and 11 so as to require that the product mixture includes a mole ratio of E-1,3,3,3,-tetrafluoropropene to Z-1,3,3,3-tetrafluoropropene of at least 5.7.  Applicant cites col. 3, line 60 to col. 4, line 8 of the ‘962 patent for the proposition of unexpected results in claim 1 and 11 (Remarks, p. 7).  In particular, col. 3, line 60 to col. 4, line 8 of the ‘962 recite the following:
“the current inventors have discovered that feeding a mixture of HFC-245fa and at least about 10% by weight of the Z-isomer of HFO-1234ze to a dehydrofluorination reactor in the presence of an oxygen containing gas can suppress the formation of additional Z-isomer so that HFC-245fa converted by dehydrofluorination produces substantially only E-HFO-1234ze.” (emphasis added in Applicant’s argument).

Applicant argues that this result permits the formation of the newly claimed E/Z mole ratio of at least 5.7 since the E isomer is the desired product, and thus, a higher E/Z mole ratio is more desirable (Remarks, p. 8).  Applicant cites data from Pokrovski’s Table II as showing an E/Z mole ratio of 5.0 (rounded to one significant figure as here claimed), and that Elsheikh I shows an E/Z mole ratio of 4.2 in Example 1 (Remarks, p. 8).  Applicant argues that no combination of Pokrovski, Nappa and Elsheikh I and II establishes an expectation of suppressing formation of Z isomer so that an E/Z mole ratio of at least 5.7 would be obtained (Remarks, p. 8).  Applicant further argues that, with respect to claims 4 and 5, “the combination [of Pokrovski, Nappa and Elsheikh I and II] lacks any basis for using the claimed E/Z ratio and achieving a high selectivity for the E isomer.” (Remarks, pp. 8-9).
These arguments are unpersuasive.  Pokrovski’s Table II provide an E/Z mole ratio of 5.0, which is only slightly lower than the newly claimed E/Z mole ratio of at least 5.7.  As set forth in the rejection, the claimed E/Z mole ratio would have been obvious as a matter of optimizing Pokrovski’s process so as to maximize production of the E isomer, which is desired by Pokrovski.  Furthermore, the optional Miller reference shows that the claimed E/Z mole ratio of at least 5.7 was already achieved in the prior art.
Claims 1, 4-10 and 21 do not even require at least about 10% by weight of the Z-1,3,3,3-tetrafluoropropene, but rather recite at least 7% by weight.  Nevertheless, as discussed above in the rejection, the weight percent of Z-1,3,3,3-tetrafluoropropene in Pokrovski’s Combined stream, which corresponds to the instant mixture, is about 9% at 180-200 hours, about 10% at 630-650 hours, and about 12% at 1240-1280 hours.  In 
In fact, as further discussed in the rejection, and based on the data in Pokrovski’s Table II, Pokrovski’s percent selectivity for E-1,3,3,3-tetrafluoropropene as directly formed from 1,1,1,3,3,-pentafluoropropane is 99.7% when rounded to one decimal place or 98% with no decimal, as in claims 4 and 5.  Thus, Pokrovski suppresses formation of Z-isomer, and nothing unexpected has been demonstrated by Applicant.
It is further noted that nothing unexpected has been demonstrated because the results in the ‘962 patent specification show that even with no Z-isomer of HFO-1234ze in the feed, the claimed E/Z mole ratio can be obtained.  See Tables 1 and 4 of the ‘962 patent, where the dehydrofluorinations with 0% added Z isomer in the feed have an E/Z mole ratio rounded to one decimal place of 60.5/10.7 = 5.7 and 61.8/10.4 = 5.9, respectively.  The same hold true for the optional Miller reference, wherein the dehydrofluorination in Example 4 has no added Z isomer in the feed, but results in an E/Z mole ratio of 5.9 as here claimed.

Citation of Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure. Gas Chromatography: Calculating the Area (http://faculty.sdmiramar.edu/fgarces/LabMatters/ChemTech/modules/gaschrom/gaschromcalc.htm, printed 01/07/2021) teaches that the area of a gas chromatography peak is proportional to the amount of the compound that is present.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,302,962 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Miller is of record on the Notice of References Cited form (PTO-892) of 01/15/2020.